TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00769-CR


In re Manuel Garcia




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
NO. 2007-242, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's brief was due January 27, 2011.  The brief has not been received and
appellant did not respond to this Court's notice that the brief is overdue. (1)
		Appellant is ordered to file his brief no later than June 24, 2011.  If no brief has been
filed by that date, the appeal will be submitted for consideration without briefs.  
 

Before Chief Justice Jones, Justices Henson and Goodwin
Filed:   May 19, 2011
1.   Appellant appears pro se in this appeal from the trial court's order denying his motion for
forensic DNA testing and his request for appointed counsel under article 64.01(c) of the code of
criminal procedure.  See Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2010) (providing that
trial court may deny request for counsel in absence of "reasonable grounds for a motion to be filed");
see also id. art. 64.05 (allowing appeals from trial court's ruling on motion for DNA testing) (West
2006).